            Case 1:15-cv-08142-PAC Document 59
                                            58 Filed 08/10/21
                                                     08/04/21 Page 1 of 8

  ‌
The‌‌Law‌‌Offices‌‌of‌‌Dan‌‌J.‌‌Schulman‌P‌ LLC‌ ‌               ‌
11‌‌Broadway,‌‌Suite‌‌615‌ ‌
New‌‌York,‌‌New‌‌York‌‌10004‌ ‌

 ‌                                                                                          Dan‌‌J.‌‌Schulman‌
                                                                                           Voice‌6‌ 46.688.5214‌ ‌
                                                                                          Email‌‌‌djs@djslf.com‌
     ‌
                                                              August‌‌4,‌‌2021‌ ‌
  ‌
 BY‌‌ECF‌‌AND‌‌REGULAR‌‌MAIL‌ ‌
  ‌
 Hon.‌‌Paul‌‌A.‌‌Crotty‌ ‌
 United‌‌States‌‌District‌‌Court‌ ‌
 Southern‌‌District‌‌of‌‌New‌‌York‌ ‌
 500‌‌Pearl‌‌Street,‌‌Chambers‌‌1350‌‌ ‌
 New‌‌York,‌‌New‌‌York‌‌10007‌ ‌
     ‌
          Re:‌     SGM‌‌Holdings,‌‌et‌‌al.‌‌v.‌‌A.‌‌James‌‌Andrews,‌‌et‌‌al.‌,‌‌No.‌1‌ 5-cv-8142‌ ‌

 Dear‌‌Judge‌‌Crotty:‌

          The‌‌parties‌‌have‌‌agreed‌‌to‌‌the‌‌terms‌‌of‌‌the‌‌enclosed‌‌protective‌‌order‌‌and‌‌respectfully‌‌

 request‌‌that‌‌the‌‌Court‌‌enter‌‌the‌‌order.‌‌ ‌

                                                              Respectfully,‌ ‌
                                                               ‌
                                                               ‌
                                                              s/Dan‌‌J.‌‌Schulman‌ ‌
                                                              Attorney‌‌for‌‌Plaintiffs‌ ‌
     ‌
                                                              s/James‌‌E.‌‌Blount,‌‌IV‌ ‌
                                                              Attorney‌‌for‌‌Defendants‌ ‌
 Enclosure‌ ‌
  ‌
 cc:‌   All‌‌counsel‌‌of‌‌record‌‌(by‌‌ECF)‌ ‌




                                                                                                      www.djslf.com‌ ‌
             Case 1:15-cv-08142-PAC Document 59
                                             58 Filed 08/10/21
                                                      08/04/21 Page 2 of 8




                                UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK

SGM Holdings LLC, Syndicated Geo Management            )
Corporation, Richard Featherly, Lawrence Field, and    )
Premier Natural Resources LLC,                         )
                                                       )
                                         Plaintiffs,   )                   15 Civ. 8142 (PAC)
against                                                )
                                                       )
A. James Andrews, Richard Gaines, and Karl Schledwitz, )
                                                       )
                                         Defendants. )


                                      PROTECTIVE ORDER

        The parties having agreed to the following terms of confidentiality, and the Court having

found that good cause exists for issuance of an appropriately-tailored confidentiality order

governing the pre-trial phase of this litigation, it is therefore hereby

        ORDERED that any person subject to this Order -- including without limitation the

parties to this action, their representatives, agents, experts and consultants, all third parties

providing discovery in this action, and all other interested persons with actual or constructive

notice of this Order -- shall adhere to the following terms:

        1.       Any person subject to this Order who receives from any other person any

                 information of any kind -- whether in documents, testimony, or any other form --

                 provided in the course of this litigation (“Discovery Material”) that is designated

                 as “Confidential” pursuant to the terms of this Order shall not disclose such

                 Confidential Discovery Material to anyone else except as expressly permitted by

                 this Order.
     Case 1:15-cv-08142-PAC Document 59
                                     58 Filed 08/10/21
                                              08/04/21 Page 3 of 8




2.       The person producing any given Discovery Material may designate as

         “Confidential” any Discovery Material or portion of Discovery Material that

         contains non-public business, commercial, financial, or personal information, the

         public disclosure of which is either restricted by law or could, in the good faith

         opinion of the producing person, adversely affect a person’s privacy obligations

         or policies, business, commercial, financial, or personal interests.

3.       With respect to the Confidential portion of any Discovery Material other than

         deposition transcripts and exhibits, the producing person or that person’s counsel

         may designate such portion as “Confidential” by stamping or otherwise clearly

         marking as “Confidential” the document or protected portion of the document in a

         manner that will not interfere with legibility or audibility. Deposition testimony

         may be designated as Confidential either on the record during the deposition or

         within 5 days of receipt of the transcript.

4.       At any time prior to the trial of this action, any Discovery Material inadvertently

         produced without limitation may be designated by the producing person as

         Confidential by informing all parties in writing that the Discovery Materials

         should be treated as Confidential under this Order.

5.       No person subject to this Order other than the producing person shall disclose any

         of the Discovery Material designated as Confidential by the producing person to

         any other person, except:

         a.     the parties to this action;
     Case 1:15-cv-08142-PAC Document 59
                                     58 Filed 08/10/21
                                              08/04/21 Page 4 of 8




         b.     counsel retained specifically for this action, including any paralegal,

                clerical, and other assistant employed by such counsel and assigned to this

                matter;

         c.     as to any document, its author, its addressee, and any other person

                indicated on the face of the document as having received a copy;

         d.     any witness called to testify at deposition or any witness whom counsel for

                a party in good faith believes may be called to testify at trial or deposition

                in this action, provided such person has first executed a Non-Disclosure

                Agreement in the form attached to this Order;

         e.     any person retained by a party to serve as an expert witness or otherwise

                provide specialized advice to counsel in connection with this action,

                provided such person has first executed a Non-Disclosure Agreement in

                the form attached to this Order;

         f.     stenographers engaged to transcribe depositions conducted in this action;

                and

         g.     the Court and its support personnel.

6.       Prior to any disclosure of any Confidential Discovery Material to any person

         referred to in subparagraphs 5(d) or 5(e) above, such person shall be provided by

         counsel with a copy of this Order and shall sign a Non-Disclosure Agreement in

         the form attached to this Order. Counsel shall retain each signed Non-Disclosure

         Agreement.
     Case 1:15-cv-08142-PAC Document 59
                                     58 Filed 08/10/21
                                              08/04/21 Page 5 of 8




7.       All Confidential Discovery Material filed with the Court, and all portions of

         pleadings, motions, or other papers filed with the Court that disclose such

         Confidential Discovery Material, shall be filed under seal with the Clerk of the

         Court in the manner provided by the Court’s instructions concerning “Electronic

         Filing of Sealed Records” (available on the Court’s website) and by Section 7.A

         of the Court’s Individual Practices. The parties will use their reasonable best

         efforts to minimize the filing of Discovery Materials under seal. For any

         document filed under seal, (1) a redacted version of the document shall be filed on

         the public docket on the same day, and (2) a letter shall be filed on the public

         docket indicating what has been filed under seal.

8.       Any party who either objects to any designation of confidentiality, or who

         requests further limits on disclosure (such as “attorneys’ eyes only” in

         extraordinary circumstances), may at any time prior to the trial of this action serve

         upon counsel for the designating person a written notice stating with particularity

         the grounds of the objection or request. If the parties cannot reach a prompt

         agreement respecting the objection, the parties may seek a ruling from the Court.

9.       Each person who has access to Discovery Material that has been designated as

         Confidential shall take all due precautions to prevent the unauthorized or

         inadvertent disclosure of such material.
  Case 1:15-cv-08142-PAC Document 59
                                  58 Filed 08/10/21
                                           08/04/21 Page 6 of 8




10.   If, in connection with this litigation, a party inadvertently discloses information

      subject to a claim of attorney-client privilege or work-product protection

      (“Inadvertently Disclosed Information”), such disclosure shall not constitute or be

      deemed a waiver or forfeiture of any claim of privilege or work-product

      protection with respect to the Inadvertently Disclosed Information and its subject

      matter.

11.   If a disclosing party makes a claim of inadvertent disclosure, the receiving party

      shall, within five business days, return or destroy all copies of the Inadvertently

      Disclosed Information, and provide a certification of counsel that all such

      information has been returned or destroyed. A receiving party may move the

      Court for an Order compelling production of the Inadvertently Disclosed

      Information. The motion shall be filed under seal and shall not assert as a ground

      for entering such an Order the fact or circumstances of the inadvertent production.

12.   This Order shall survive the termination of the litigation. Within 30 days of the

      final disposition of this action, all Discovery Material designated as

      “Confidential,” including copies, shall be returned promptly to the producing

      person, or, upon permission of the producing person, destroyed.

13.   The Court does not retain jurisdiction over orders such as this after the litigation is

      concluded.
        Case 1:15-cv-08142-PAC Document 59
                                        58 Filed 08/10/21
                                                 08/04/21 Page 7 of 8




      14.   This Stipulation and Order shall not be construed as an admission by any party

            that any document or other evidence is discoverable, relevant, or admissible or as

            a waiver of any right to object to the discoverability, relevance, or admissibility of

            any document or other evidence. There are no intended beneficiaries of this

            Stipulation and Order other than the parties to this action and the Court, and no

            other person shall acquire any right hereunder.

      15.   Documents designated “Confidential” or “Attorneys’ Eyes Only” in the action

            DNV Investment Partnership, et al. v. Lawrence Field, et al., S.D.N.Y. no. 15

            Civ. 1255 (PAC) shall be deemed so designated for the purposes of this action.

            All attorney invoices produced in this action shall be deemed Confidential.


SO ORDERED

Dated: New York, New York
       8/10/2021

                                           _________________________________________
                                           PAUL A. CROTTY,
                                           United States District Judge
          Case 1:15-cv-08142-PAC Document 59
                                          58 Filed 08/10/21
                                                   08/04/21 Page 8 of 8




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

SGM Holdings LLC, Syndicated Geo Management            )
Corporation, Richard Featherly, Lawrence Field, and    )
Premier Natural Resources LLC,                         )
                                                       )
                                         Plaintiffs,   )               15 Civ. 8142 (PAC)
against                                                )
                                                       )
A. James Andrews, Richard Gaines, and Karl Schledwitz, )
                                                       )
                                         Defendants. )

                              NON-DISCLOSURE AGREEMENT

       I, ________________________________, acknowledge that I have read and understand
the Stipulation and Order for the Production and Exchange of Confidential Information in this
action (the “Order”). I agree that I will not disclose any Confidential Discovery Material
produced in this litigation to anyone other than for purposes of this litigation and that at the
conclusion of the litigation I will return all discovery information to the party or attorney from
whom I received it. By acknowledging these obligations under the Order, I understand that I am
submitting myself to the jurisdiction of the United States District Court for the Southern District
of New York for the purpose of any issue or dispute arising under this Non-Disclosure
Agreement and that my willful violation of any term of the Order could subject me to
punishment for contempt of Court.




Dated: ___________                     _________________________________
